Citation Nr: 1035428	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-11 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.  Entitlement to service connection for left ear sensorineural 
hearing loss.

2.  Entitlement to service connection for right ear sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota 
that denied service connection for bilateral sensorineural 
hearing loss.

In May 2010, a Board hearing before the undersigned was held at 
the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's preexisting left ear hearing loss increased in 
severity during service, and the record does not contain clear 
and unmistakable evidence showing that such hearing loss was not 
aggravated by service.

2.  The Veteran's right ear hearing was abnormal as tested at the 
time of his June 1977 entrance examination, right ear hearing 
loss underwent no increase in severity during service, and post-
service right ear hearing loss is not related to in-service noise 
exposure.


CONCLUSIONS OF LAW

1.  Left ear sensorineural hearing loss was aggravated by 
service.  38 U.S.C.A. §§ 1111, 1131, 1132, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2009).

2.  Right ear sensorineural hearing loss was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1111, 1131, 1132, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2008 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claim of entitlement to 
service connection, what information and evidence must be 
submitted by the Veteran, and what information and evidence would 
be obtained by VA; this letter also provided the Veteran with 
information pertaining to the assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations.  The June 2008 rating decision reflects the 
initial adjudication of the claim after issuance of this letter.  
Hence, the April 2008 letter-which meets the content of notice 
requirements described in Dingess/Hartman and Pelegrini-also 
meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service treatment records and 
the report of a June 2008 VA examination.  Also of record and 
considered in connection with the appeal is the transcript of the 
Veteran's May 2010 Board hearing, along with various written 
statements provided by the Veteran, and by his representative, on 
his behalf.  The Board finds that no additional RO action to 
further develop the record is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is further existing evidence to obtain or 
development required to create any additional evidence to be 
considered in connection with these claims.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A veteran who served after December 31, 1946, is presumed to be 
in sound condition when he or she entered into military service, 
except for conditions noted on the entrance examination.  38 
U.S.C.A. §§ 1111, 1132 (West 2002).

A pre-existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1111, 1132(a).

Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  38 
C.F.R. § 3.306(b).  This includes medical facts and principles 
which may be considered to determine whether the increase is due 
to the natural progress of the condition.  Id.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during and subsequent to service. Id.

In deciding a claim based on aggravation, after having determined 
the presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of the 
disability during service and then whether this constitutes an 
increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 
271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  
Temporary or intermittent flare-ups of the preexisting condition 
during service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, has 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 25 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the Veteran's DD 214 (Certificate of Discharge or 
Release from Active Duty) indicates that his primary specialty in 
service was as a power generation and wheel vehicle mechanic for 
3 years and 9 months, and as a wheel vehicle repairman for 10 
months.  

Service treatment records indicate that, at the time of his June 
1977 examination for entry into service, the Veteran's auditory 
thresholds were measured as 25, 20, 15, and 40 decibels in the 
respective frequencies of 500, 1,000, 2,000 and 4,000 Hertz for 
the right ear.  They were measured as 25, 15, and 60 decibels in 
the respective frequencies of 500, 1,000, and 4,000 Hertz for the 
left ear.  The report of the examination is unclear as to the 
measurement of the Veteran's auditory threshold at the frequency 
of 2,000 Hertz; his auditory threshold at that level appears to 
be noted as either "5" or "50."

Service treatment records also indicate that, in February 1979, 
the Veteran's auditory thresholds were measured as 25, 15, 30, 
10, and 45 decibels in the respective frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz for the right ear.  They were 
measured as 15, 10, 35, 45, and 50 decibels in the respective 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz for the 
left ear.  At that time, it was noted that the Veteran's hearing 
monitoring testing indicated a significant bilateral hearing 
loss, with thresholds of 45 decibels in the right ear and 50 
decibels in the left ear at 4,000 Hertz.  It was also noted that 
a review of the records indicated a similar loss on the Veteran's 
entrance examination report.  The Veteran was diagnosed as having 
mild to moderate, probably mixed, bilateral sloping hearing loss. 

The report of the Veteran's May 1981 examination for separation 
from service indicates the Veteran's auditory thresholds were 
measured as 25, 15, 15, 15, and 40 decibels in the respective 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz for the 
right ear.  They were measured as 20, 10, 55, 60, and 55 decibels 
in the respective frequencies of 500, 1,000, 2,000, 3,000 and 
4,000 Hertz for the left ear.  

The report of the a March 1984 examination for entry into 
National Guard service indicates the Veteran's auditory threshold 
were measured as 10, 10, 10, 15, and 10  decibels in the 
respective frequencies of 500, 1,000, 2,000, 3,000 and 4,000 
Hertz for the right ear.  They were measured as 15, 10, 10, 15, 
and 20 decibels in the respective frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz for the left ear.  

The report of a September 1987 periodic service medical 
examination indicates the Veteran's auditory thresholds were 
measured as 25, 20, 20, 20, and 30 decibels in the respective 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz for the 
right ear.  They were measured as 20, 20, 20, 30, and 30 decibels 
in the respective frequencies of 500, 1,000, 2,000, 3,000 and 
4,000 Hertz for the left ear.  It was noted at that time that the 
Veteran had a hearing deficit, left greater than right, which had 
had minimal progression since the March 1984 audiogram.  

The report of a June 2008 VA audiological examination indicates 
that the examiner reviewed the claims file, including service 
treatment records, and commented that the Veteran had abnormal 
audiometric test results at the time of enlistment in June 1977, 
and audiometric test results at separation in May 1981 that were 
also abnormal bilaterally, with no significant auditory threshold 
shifts between the enlistment and separation.  The Veteran 
reported being exposed to noise in the military, including noise 
from heavy equipment, diesel engines, and artillery noise.  At 
that time, the Veteran's auditory thresholds were measured as 20, 
20, 50, 70, and 70 decibels in the respective frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz for the right ear.  They were 
measured as 15, 25, 75, 85, and 80 decibels in the respective 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz for the 
left ear.  The VA examiner opined that hearing impairment was not 
likely caused by or a result of military noise exposure because 
the Veteran's audiometric test results at enlistment in June 1977 
and at separation in May 1981 were both abnormal bilaterally, 
with no significant shifts between the enlistment and separation 
examinations.

During the May 2010 Board hearing, the Veteran's representative 
asserted that the Veteran's auditory threshold at 2,000 Hertz at 
the time of his entrance examination in June 1977 should be 
construed as "5," and not "50," decibels.  The Veteran 
testified that, in service, he was exposed to loud noise as a 
heavy equipment mechanic, which involved test running diesel 
without exhaust and exposure to high-pitched noises from turbos.  
He also testified that he was also exposed to noise from live-
fire ranges and weaponry, and that he used hearing protection in 
the form of rubber plugs, but that such plugs that came loose and 
fell out of his ears while he was working.

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the Veteran's claim of 
entitlement to left ear sensorineural hearing loss must be 
granted, but that his claim for right ear sensorineural hearing 
loss must be denied. 

Initially, the Board recognizes the contentions of Veteran's 
representative during the May 2010 Board hearing that that the 
Veteran's auditory threshold at 2,000 Hertz for the left ear at 
the time of his entrance examination in June 1977 should be read 
as 5, and not 50, decibels.  A review of the report is unclear as 
to which number was reported.  Therefore, resolving reasonable 
doubt in the Veteran's favor with respect to the finding of this 
fact, the Board finds that, at the time of the June 1977 
examination, the Veteran's auditory threshold at 2,000 Hertz for 
the left ear was 5 decibels.

With respect to the left ear, as noted by the July 2008 VA 
examiner, the Veteran's audiological examination results at the 
time of his entry into service in June 1977 were abnormal.  
However, the Veteran's auditory threshold at 2,000 Hertz-which 
the Board finds to have been measured as 5 decibels at the time 
of his June 1977 entrance examination-was noted to be higher in 
September 1979, at the time of his separation in May 1981, in 
March 1984, and in September 1987, with thresholds at these times 
noted to be 35, 55, 10, and 20 decibels, respectively.  These 
test results indicate that the Veteran's left ear hearing at 
2,000 Hertz was noted to be significantly worse at the time of 
his May 1981 separation examination than at the time of his July 
1977 entrance examination.  The Board notes that such 
audiological test results indicate that the Veteran's left ear 
hearing-particularly his auditory threshold at 2,000 Hertz-had 
improved after service, with test results showing improvement in 
March 1984 and September 1987.  However, such test results at 
2,000 Hertz are still worse than those noted on the July 1977 
entrance examination.  The Board therefore finds, on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service, that 
the Veteran's hearing loss in the left ear increased in severity 
during his period of service.   Thus, the presumption of 
aggravation under 38 C.F.R. § 3.306(b) applies to the Veteran's 
left ear in this case.  

The July 2008 VA examiner opined that the Veteran's left ear 
hearing impairment was most likely not related to military noise 
exposure on the basis that there were no significant shifts in 
audiological test results between the enlistment and separation 
examinations.  From the July 2008 VA examination report, it 
appears that examiner interpreted the Veteran's auditory 
threshold at 2,000 Hertz for the left ear at the time of his 
entrance examination in June 1977 to be 50, rather than 5, 
decibels.  The opinion, therefore, is not based on the facts as 
found by the Board.  In light of this, the Board does not find 
this negative etiology opinion to constitute clear and 
unmistakable evidence adequate to rebut the presumption of 
aggravation.

As the Veteran's left ear hearing loss increased in severity 
during service, and as the record does not contain clear and 
unmistakable evidence to rebut the presumption that left ear 
hearing loss was aggravated by service, service connection for 
left ear hearing loss is warranted in this case.

With respect to the Veteran's right ear, as the July 2008 VA 
examiner noted, the Veteran's right ear audiological results were 
abnormal as tested at the time of his June 1977 entrance 
examination.  On the basis of all the evidence of record 
pertaining to the manifestations of right ear hearing loss prior 
to, during and subsequent to service, Board finds that right ear 
hearing loss underwent no permanent increase in severity during 
service.  Although the Veteran's right ear hearing was slightly 
worse at some Hertz levels when tested in September 1979, there 
was overall improvement from the July 1977 audiological 
examination results shown in the May 1981 separation examination 
report, as well as in the March 1984 and September 1987 National 
Guard examination reports.  Also, the opinion of the July 2008 VA 
examiner, which is the only competent medical opinion of record 
with respect to etiology of right ear hearing loss, was that 
hearing impairment was not likely related to military noise 
exposure because audiometric testing showed no significant shifts 
between the enlistment and separation examinations.  Considering 
the above, the weight of the evidence suggests that the 
underlying condition of right ear sensorineural hearing loss did 
not become more severe in service.  

The Board recognizes the Veteran's testimony during the May 2010 
hearing that, while in service, he was exposed to loud noise as a 
heavy equipment mechanic in test running diesels without exhaust, 
that he was exposed to noise from turbos, live-fire ranges and 
weaponry, and that his hearing protection would fall out of his 
ears while he was working.  The Board also notes that the 
Veteran's primary specialty in service was as a power gerneration 
and wheel vehicle mechanic, and that he was likely exposed to 
loud noise during his period of service.  However, as discussed 
above, the Veteran's right ear auditory acuity did not worsen 
during service or in the years following service beyond those 
levels noted at the time of the June 1977 entrance examination.  
Also, the opinion of the July 2008 VA examiner, which is the only 
competent medical opinion of record, was that hearing impairment 
was not likely related to military noise exposure.  The Board 
therefore finds that, despite the evidence of in-service noise 
exposure, the weight of the evidence is against the Veteran's 
service connection claim with respect to right ear hearing loss.

For all the foregoing reasons, the Board finds that the claim for 
service connection for right ear hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable. 


ORDER

Service connection for left ear sensorineural hearing loss is 
granted on an aggravation basis, subject to governing criteria 
applicable to the payment of monetary benefits.

Service connection for right ear sensorineural hearing loss is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


